Citation Nr: 1811663	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1983 to March 1988, from October 15, 2001, to October 19, 2001, from June 2002 to July 2002, from April 2003 to April 2004, and June 2005 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in September 2015 and July 2017 at which time it was remanded for additional development.


FINDING OF FACT

The most probative medical evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, a right shoulder disability; symptoms of soreness of the trapezius muscle have been linked to the Veteran's service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right shoulder disorder are not met.  38 U.S.C. §§ 1110, 1111, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
    
Service Connection Analysis 

Upon review of all evidence of record, both lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current right shoulder disability.

The evidence includes a November 2008 VA examination.  During the evaluation, the Veteran reported that she had aches and pains around the cervical area, shoulder blade area, and the scapular area.  Upon physical examination, the Veteran had full range of motion of the shoulders and scapulae.  She also had no local swelling, redness, or puffiness around those areas.  There was no tenderness over the AC joints or the shoulder joints.  Motor strength of the shoulder musculature was normal.  The examiner also indicated that no sensory motor deficits were noted in the upper extremities.  On palpation of soft tissues around the cervical spine and shoulders, the Veteran had multiple trigger points on the scapular areas, the upper part of the trapezius muscles, and on the sides of the neck.  The examiner diagnosed the Veteran with myofascial pain syndrome with significant aches and pains and muscle spasms around the cervical spine, scapular areas, shoulders, and upper back.  

During a July 2012 VA examination, the Veteran reported having right and left bilateral trapezius pain in 2006.  Upon physical examination, range of motion in the right shoulder was normal.  X-rays of the right shoulder were administered and showed no acute fracture or dislocation.  The AC joint and the glenohumeral joint appeared normal without narrowing and without arthritic changes.  There was no
calcific peritendinitis.  The VA examiner diagnosed the Veteran with a right shoulder strain.

The Veteran was afforded another VA shoulder examination in December 2015.  The examiner diagnosed right shoulder strain, noting an onset of December 2015.  The Veteran complained of difficulty lifting or carrying heavy objects.  Range of motion testing revealed only a slight limitation in flexion and abduction.  

Most recently, the Veteran was afforded another VA shoulder examination in September 2017.  During the evaluation, the Veteran indicated that she "does not know why a claim for a right shoulder condition is under appeal."  It was specifically noted by the examiner that the Veteran "denies having any pain in either shoulder joint itself.  She gets trapezius muscle soreness associated with her cervical spine strain on occasion."  Range of motion testing of the right shoulder was normal.  X-rays of the right shoulder joint were unremarkable.  The examiner indicated that the Veteran did not have a current diagnosis associated with any right shoulder condition.  In this regard, the examiner explained that the Veteran experienced a sore trapezius muscle associated with her neck pain due to tensing of her trapezius to help reduce her neck pain.  Further, the examiner stated that the diagnosis of myofascial pain syndrome (by the November 2008 VA examiner) was an "over diagnosis of her pain problems."  The examiner further explained that there was no medical record indicating that she had a right shoulder strain in the past.  As such, the examiner opined that there were no primary shoulder joint issues or pathology.

Further, the September 2017 VA examiner acknowledged the January 1995 Report of Medical History where the in-service doctor comment that the Veteran had "mild arthritis revealed in blood work."  In this regard, the September 2017 VA examiner stated that a diagnosis of arthritis is made by clinical examination and confirmed by x-rays, and not through blood work.  In this case, the examiner noted that the Veteran had no arthritis of the shoulder; as such, the September 2017 VA examiner opined that the January 1995 statement by the in-service physician was "in error."

In sum, the September 2017 VA examiner noted that the Veteran denied ever having a true right shoulder joint disability at any point in time.  Her pain was muscular in origin along the trapezius muscles, which was associated with her service-connected neck disability.  The examiner explained that perhaps, when making her initial allegations of right shoulder pain beginning during her active duty service and continuing since discharge from service, the Veteran may not have understood the difference between true shoulder joint pain and trapezius muscle pain.

The Board finds the September 2017 VA medical opinion to be the most probative evidence of record.  Specifically, the September 2017 VA examiner reviewed the claims file, interviewed the Veteran, and performed a physical examination, to include a review of X-ray findings of the right shoulder.  Further, the examiner specifically addressed previous diagnoses and explained why they were rendered in error and/or why they were based on inaccurate medical findings (such as blood work to diagnose arthritis).  Specifically, the examiner explained that the previous diagnosis of myofascial pain syndrome was an over diagnosis of her pain problems, which were now related to her already service-connected cervical spine disability.  Similarly, the Veteran's right shoulder strain diagnoses were based on the Veteran's statements regarding right and left bilateral trapezius pain.  Again, this muscular pain has been found to be a result of the service-connected cervical spine disability and has not been shown to be a separate and distinct right shoulder disability.  Importantly, during the September 2017 VA examination, the Veteran specifically denied any right shoulder joint pain.  Accordingly, the Board finds that the competent medical evidence weighs against a finding of a current right shoulder disability.  
Although the Veteran is competent to report having pain in her right shoulder, she is not competent to diagnose a right shoulder as she is not shown to possess the requisite medical training.  The probative medical evidence in this case, namely the September 2017 opinion, outweighs any lay reports of a right shoulder disability.  
"In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

ORDER

Service connection for a right shoulder disorder is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


